AMENDING AGREEMENT

This Amending Agreement is dated for reference the 1st day of March, 2001.

BETWEEN:

VIRTUALSELLERS.COM, INC.

, a company duly incorporated pursuant to the federal laws of Canada, having an
office at 120 North LaSalle Street, Suite 1000, Chicago, Illinois, USA 60602



(the "Company")

AND:

DENNIS SINCLAIR

, businessman, of Suite 903 - 195 Harbor Drive, Chicago, Illinois, USA 60602



(the "Executive")

WHEREAS:

A. The parties entered into an employment agreement, dated January 1, 2000 (the
"Employment Agreement"), respecting the Executive's position as the President
and Chief Executive Officer of the Company; and

B. The parties have agreed to amend section 3(a) of the Employment Agreement by
increasing the Executive's salary from US$300,000 per annum to US$348,000 per
annum.

NOW, THEREFORE, this agreement witnesseth that in consideration of the mutual
covenants and premises contained herein, the parties agree as follows:

1. This Amending Agreement be and is hereby dated for reference the 1st day of
March, 2001;

2. Section 3(a) of the Employment Agreement is deleted and replaced with the
following:

"3. Compensation

(a) For services rendered by the Executive during the Term of this Agreement,
the Executive shall be paid a salary, payable in equal monthly instalments at
the end of the month, at an annual rate of US$348,000, together with any annual
bonuses (payable in cash and/or common shares in the capital of the Company) as
may be determined and awarded by the Board of Directors. Such salary shall be
reviewed annually and may be increased at the sole discretion of the Board of
Directors taking into account, among other things, individual performance and
general business conditions."

3. In all other respects, the Employment Agreement shall remain in full force
and effect; and

4. This Amending Agreement may be executed by facsimile and in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.

IN WITNESS WHEREOF

, the parties hereto have executed this Amending Agreement as of the 1st day of
March, 2001.



 

VIRTUALSELLERS.COM, INC.

Per: _________________________________
Authorized Signatory


EXECUTED by Dennis Sinclair in the presence of:


Signature

Print Name

Address



Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Dennis Sinclair
DENNIS SINCLAIR